Citation Nr: 0326951	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On March 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all 
healthcare providers that have treated 
him for his gastrointestinal disorders 
since his separation from service in 
1991 to the present time.  Also, ask 
him to identify the private healthcare 
provider(s) that treated him for his 
gastrointestinal disorders prior to his 
active service, i.e., in 1987 and 1988.  
In addition, ask him to provide a copy 
of the formal opinion by Dr. Robert 
Wilkes that determined the date of 
onset and etiology of his Crohn's 
disease, as referenced in his 
substantive appeal.  Obtain records 
from each healthcare provider the 
appellant identifies.  Specifically 
inform the veteran that his failure to 
provide the information/evidence 
requested could result in an adverse 
decision.

2.  The record indicates that the 
veteran was treated for 
gastrointestinal disabilities by Robert 
Wilkes, M.D., 1615 Hill Road, Suite D, 
Novato, California 94947 from 1997 to 
the present time.  Make arrangements to 
obtain all treatment records, to 
include any formal opinion on the date 
of onset and etiology of the veteran's 
Crohn's disease.

3.  The record indicates that the 
veteran was treated for 
gastrointestinal disabilities at San 
Quentin Prison, San Quentin, California 
94964 from 1994 to 1997.  Make 
arrangements to obtain all treatment 
records from this facility.

4.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA): a copy 
of any SSA decision denying or granting 
disability benefits to the veteran and 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.  

5.  After the above development has 
been completed and the available 
medical records have been associated 
with the claims folder, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a specialist 
in gastroenterology to determine the 
existence, date of onset, and etiology 
of any Crohn's disease.  Send the 
claims folder to the doctor for review, 
and the doctor should state in the 
report whether or not the claims folder 
was reviewed.  All necessary special 
studies or are to be accomplished.  

The veteran has claimed that his 
current Crohn's disease is the result 
of his military service.  He alleges 
that the gastrointestinal 
symptomatology noted in his service 
medical records was misdiagnosed and 
was actually symptoms of Crohn's 
disease.  On the veteran's enlistment 
examination of March 1990, he did not 
report any medical history of 
gastrointestinal disorders and such a 
disorder was not found on examination.  
However, the veteran was reported to be 
underweight.  He reported his first in-
service gastrointestinal complaint in 
November 1990 and was treated for these 
complaints from November 1990 to April 
1991.  Outpatient records of February 
1991 noted his claim that he had been 
treated for a stomach ulcer in 1987 and 
had been taking Tagamet since that 
time.  A military Medical Board Report 
of April 1991 found that the veteran 
suffered from duodenitis and gastritis.  
These disorders were determined to have 
existed prior to the veteran's military 
service and not to have been aggravated 
by such service.  The veteran was again 
seen for gastrointestinal complaints in 
1997.  He reported that he had received 
a complete "GI work-up" sometime in 
1987 and duodenitis and possible 
duodenal ulcers were found.

After review of the medical evidence in 
the claims file, the doctor should 
answer the following questions:
a.  Does the veteran currently suffer 
from Crohn's disease?
b.  If so, please express an opinion as 
to the etiology and date of onset of 
Crohn's disease.  Is it at least as 
likely as not that Crohn's disease had 
its onset during active service from 
May 1990 to May 1991 or is related to 
any in-service disease or injury?  In 
rendering this opinion, please 
carefully review the veteran's service 
medical records.
c.  If Crohn's disease was manifest 
prior to the veteran's active service, 
did it undergo a permanent increase in 
severity during active service, and, if 
so, is it indisputable that any 
increase in severity was attributable 
to the natural progress of the disease?  
The doctor must provide a comprehensive 
report including complete and detailed 
rationale for all conclusions reached.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





